CAMPBELL, Acting Chief Judge.
Appellant, Sam’s Crane & Equipment Company, Inc. (Sam’s Crane), seeks review of the trial court’s nonfinal order denying its motion for summary judgment based on its claim of workers’ compensation immunity. The order on appeal did not determine that Sam’s Crane was not entitled to workers’ compensation immunity as a matter of law. The record reveals that the trial court was concerned with unresolved factual issues that prevented the granting of summary judgment. We are, therefore, without jurisdiction to consider this appeal. See Pizza Hut of America, Inc. v. Miller, 674 So.2d 178 (Fla. 2d DCA), rev. granted, 683 So.2d 484 (Fla.1996).
Appeal dismissed.
PARKER, J., and HALL, VINCENT T., Senior Judge, concur.